Citation Nr: 1725183	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1940 to June 1946 and April 1948 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The case has since been returned to the RO in St. Petersburg, Florida.  

The October 2014 rating decision on appeal granted service connection for asthma and assigned an initial 60 percent evaluation, effective from June 30, 2014.  

In a September 2015 decision, the Board remanded for additional development, to include entitlement to a TDIU consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a November 2016 rating decision, the RO granted 100 percent disability rating for the Veteran's service-connected asthma.  As this is a full grant of the benefit sought, the issue of an initial increased rating for service-connected asthma is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).











FINDING OF FACT

Effective June 30, 2014, the Veteran has a total rating for asthma and an award of special monthly compensation. 


CONCLUSION OF LAW

The appeal for entitlement to TDIU is moot and the claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be explained below, the grant of a 100 percent schedular disability rating for asthma renders the claim for a TDIU moot, review of VA's duties to notify and assist is not necessary.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In the September 2015 remand, the Board noted that pursuant to Rice, part and parcel to the claim was the matter of whether a TDIU as a result of the service-connected disabilities was warranted.  However, the claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for asthma.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In this case, a November 2016 rating decision granted SMC under 38 U.S.C.A. § 1114 based on housebound criteria from June 30, 2014.  Accordingly, the grant of a 100 percent rating for the Veteran's service connected asthma and SMC on account of being housebound renders the issue of entitlement to TDIU moot.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242   (2010).

As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).










ORDER

The issue of entitlement to a TDIU is moot, and is therefore dismissed.





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


